DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 4/27/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-16 are currently pending.
4.	Claims 8-12 and 14 are original.  Claims 1-7, 13 and 15 are previously presented.  Claim 16 is new.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
5.    Applicants argue:
	“In the Action, claim | is interpreted as an abstract idea, covering performance of the
recited limitations in the mind or by pencil and paper, without significantly more. We
respectfully disagree with these assertions, as the limitations of claim 1 are not practically
performed in the human mind or with pen and paper, and at least improve upon conventional 
functioning of a computer, or upon conventional technology or technological processes (see 
MPEP 2106.05(a)). It is noted that the claimed method for modelling an electrochemical process 
is analogous to Example 38 of the USPTO’s 2019 PEG Examples. Example 38 is directed to a 
method of simulating an analog audio mixer, and the representative claim includes: 
A method for providing a digital computer simulation of an analog audio mixer comprising: initializing a model of an analog circuit in the digital computer, said model 
including a location, initial value, and a manufacturing tolerance range for each of the circuit elements within the analog circuit; 
generating a normally distributed first random value for each circuit element, using a 
pseudo random number generator, based on a respective initial value and manufacturing tolerance range; 
and simulating a first digital representation of the analog circuit based on the first random
value and the location of each circuit element within the analog circuit. 

Under step 2A — Prong 1 of the eligibility analysis, the example explains that the claim does not recite any judicial exception. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind. The claim is therefore eligible because it does not recite a judicial exception. 
In like manner, the current claims are directed to computer-implemented modelling or simulating of an electrochemical process. Claim 1 specifically requires “generating, with a processor, a model of an object or set of objects in a container containing an electrolyte
and counter electrodes”. The process allows “determining, with the processor,
approximate and/or analytical solutions of partial differential equations describing said
electrochemical process in each element of the mesh on the control surface, the mesh on
the object or set of objects and/or the mesh of the second portion of the electrolyte
surrounding the control surface”, accordingly simulating a digital representation of the
electrochemical process. As such, the current claims are analogous to those of Example
38 and do not recite mathematical concepts or mental processes, the steps not practically
performed in the human mind, and the claims are therefore eligible for not reciting a
judicial exception.” (Remarks: pages 11-13)

6.    Examiner Response:
	The applicant points to Example 38 of the USPTO’s 2019 PEG example for support in arguing that the current claim language is eligible under 35 U.S.C. 101.  The claim language of Example 38 states “simulating a first digital representation of the analog circuit based on the first random value and the location of each circuit element within the analog circuit”.  The examiner notes that the current claim language does not state that there’s a simulation of a digital representation.  A digital representation can be simulated using a mathematical model.  However, the current claim language of independent claims 1 and 15 as well as their dependent claims, does not mention using a digital representation.  The simulating limitation of the newly added claim 16 that states “simulating, with the processor, the electrochemical process and determining approximate and/or analytical solutions of partial differential equations describing said electrochemical process in each element of the mesh on the control surface, the mesh on the object or set of objects and/or the mesh of the second portion of the electrolyte surrounding the control surface”, would fall under the grouping of a Mathematical concept, where the limitation involves using mathematical equations.  The other limitations of claim 16 fall under the grouping of a Mental Process.  Below within the current office action is an explanation of the 35 U.S.C. 101 rejection.

7.    Applicants argue:
	“Further, the current rejection does not explain how the steps of claim 1, which require
simulating an electrochemical process on simulated subject models using a computer-
implemented model of the electrochemical process, could practicably be performed in the
human mind or using a pen and paper. Notably, the current claims require manipulation
of computer-generated models that exist exclusively in the realm of computers and
cannot be practicably performed in the human mind or with pen and paper, and thus do
not amount to a mental process. In spite of these features, the rejection includes only the
conclusory statement that “Under the broadest reasonable interpretation, this limitation is
a process step that covers performance in the human mind or with the aid of pencil and
paper including an observation, evaluation, judgement or opinion but for the recitation of
a generic computer component.”
In addition, even if claim 1 was interpreted to recite an abstract idea, it would still be
patent eligible as “the claim as a whole integrates the recited judicial exception into a
practical application of the exception” (84 Fed. Reg. at 54). More specifically, claim 1 as
a whole integrates any judicial exception into a practical application, specifically
simulating the effect of different conditions on an electrochemical process.” (Remarks: page 13)

8.    Examiner Response:
The examiner first notes that the current claim language in newly added claim 16 does state that an electrochemical process is being simulated.  However, the claim language does not state that the simulation of an electrochemical process is on simulated subject models.  Also, the claim language of claim 1, mentions modeling an electrochemical process, but as stated above, the claim language does not state that the simulation of an electrochemical process is on simulated subject models.  In the previous office action dated 10/29/21, the examiner explained that the generating, enclosing and determining limitations, are not eligible under 35 U.S.C. 101.  The examiner explained that under the broadest reasonable interpretation, these limitations are a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, these limitations fall within the “Mental Process” grouping of abstract ideas.
Also, the examiner notes that the determining limitation of claims 1 and 15 would fall under the grouping of a Mathematical concept, where the limitation involves using mathematical equations.
Further, the applicant argues that the claim language of claim 1 as a whole, integrates the recited judicial exception into a practical application by simulating the effect of different conditions on an electrochemical process.  The examiner notes that within the limitations of claim 1, the limitations do not mention simulating an effect of different conditions on an electrochemical process.  As stated above regarding claim 16, the simulating limitation of the newly added claim 16, would fall under the grouping of a Mathematical concept, where the limitation involves using mathematical equations.

9.    Applicants argue:
	“As noted in Enfish, LLC v Microsoft (Fed Cir. 2016), “Much of the advancement made in computer technology consists of improvements to software that, by their very nature, may
not be defined by particular physical features but rather by logical structures and
processes.” Looking at both the claims and the specification in the present case, the
control surface of the current claims is clearly a specific data structure that improves the
functioning of the computer in modelling an electrochemical process itself.
The claimed invention has a real technical effect by providing a simulation environment
for testing process conditions, which reduces processing requirements of the system. The
end result of the claimed subject matter is to enable a user to test various process
conditions for an object or set of objects in an electrochemical process using simulated
objects and subjects, which allows a determination of the most effective process
conditions for the specific object or set of objects. The claims do not contain mere token
references to a computer or its use; instead, the claims are inherently tied to the
generation and manipulation of simulated objects, which invokes technical components.” (Remarks: page 14)

10.    Examiner Response:
	The examiner respectfully disagrees. The applicant points to the Enfish court case as
support for why the independent claims, are not directed towards an abstract idea and why the control surface of the current claims is a specific data structure that improves the functioning of the computer. The examiner notes that in the Enfish case, the Federal Circuit read the claims in light of the specification to determine that a table embodying the claimed features is directed to a “self-referential table”.  The specification of the current application is different than the specification of the Enfish case, where it doesn’t express how conventional databases or data storage systems are combined with the current language to describe the present invention including the control surface.  As stated above, the claim language does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.
	Also, the examiner notes that the claim language does not an improvement to the functionality of a computer.  In MPEP 2106.05(f) (2) it states “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not “provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One Bank (USA) (“Intellectual Ventures v. Capital One Bank”), 792 F.3d 1363, 1367 (Fed. Cir. 2015).  This explains as to why the claim limitations are not improving the functionality of a computer.  Further, it’s unclear how the control surface is improving the functioning of a computer, where the computer is not functioning differently.  The computer is still reading the information the same way.  There is just less information that has to be read, which demonstrates why there is a faster computation time.

11.    Applicants argue:
	“It is noted that “software and business methods are not excluded categories of subject
matter,” and that “software is not automatically an abstract idea, even if performance of a
software task involves an underlying mathematical calculation or relationship,” as set
forth in MPEP 2106.04(a). “For example, in McRO, the court relied on the specification’s
explanation of how the particular rules recited in the claim enabled the automation of
specific animation tasks that previously could only be performed subjectively by humans,
when determining that the claims were directed to improvements in computer animation
instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01.” Cad.)
In like manner, the current claims recite particular rules enabling an unconventional
solution to the time-consuming methods of modelling an electrochemical surface treatment process of the prior art (para. [06]). In the current claims, “Instead of generating a mesh of the entire electrolyte, the object or the set of objects in the container is first enclosed by a control surface” (para. [09]). According to the method of claim 1, there is no need to create a new mesh on the object or the set of objects nor on the control surface, nor of the electrolyte contained within the control surface in the container if the object or the set of objects is moved in the container, as would be required with conventional methods in the prior art (paras. [05- 07], [10] and [16]). The advantage of said unconventional reusing of said meshes and generation of only a mesh of the electrolyte surrounding this moved control surface is that it reduces computation requirements for determining operating conditions of an electrochemical process with a movable object or set of objects. In view of at least these teachings from the specification, the disclosure “identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art,” and further provides “sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement” (MPEP 21006.05(a)). As in McRO, the current claims “focus on a specific means or method that improves the relevant technology” and are not purely generic because they “are limited to rules with certain common characteristics, i.e., a genus,” that improves an existing technological process through the use of the claimed rules in a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. As with McRO, the claimed process is not the same as the previously-performed, time-consuming processes; therefore, the “claimed rules, not the use of the computer,” are what “improved [the] existing technological process.”
	Hence, the current claims provide “an improved method of modelling electrochemical
processes such that the computation time needed to identify the set of operating
conditions for the whole process is reduced” (para. [06]).
For at least the reasons discussed above, claim 1 is not directed to an abstract idea,
provides a technical improvement, and recites patent eligible subject matter.” (Remarks: pages 14-16)


12.    Examiner Response:
The applicant points to the McRO court case for support as to why the claim language shows an improvement to the technology or technological processes.  The examiner notes that in the McRO case, the court used a claim construction analysis, interpreting the claimed “first set of rules” as being limited to rules that evaluate sub-sequences consisting of multiple sequential phonemes.  Under this interpretation, the court found while the claims may not recite a particular species of rules to be applied, they are still limited to a particular genus of rules (i.e., those that evaluate sequences of multiple phonemes) and therefore do not preempt all rules-based techniques for solving the problem at hand.  The applicant argues that the current claim language has rules that reduce the computation requirements for determining operating conditions of an electrochemical process with a movable object or a set of objects and points to paragraph [05] –[07], paragraph [10] and paragraph [16] of the specification for support.  The applicant argues that the disclosure identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.  As stated above in section 10 of the current office action, in MPEP 2106.05(f) (2) it states “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not “provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One Bank (USA) (“Intellectual Ventures v. Capital One Bank”), 792 F.3d 1363, 1367 (Fed. Cir. 2015).  Also, it’s unclear exactly what the rules are for the claim language, where the claim is improving relevant technology, and where the computation requirements are reduced.  An aspect of the computer is not changing, where the computer is functioning differently.  The computer is still reading the information the same way.  There is just less information that has to be read, which demonstrates why there is a faster computation time.  In McRO, the claim language states that a set of rules are obtained that define output morph weight set stream as a function of phoneme sequence and time of said phoneme sequence.  Within the current claims, the limitations of the claims, for example claim 1, does not states that the generating, enclosing or determining steps have to be conducted a certain way.  As stated above the limitations of the claim do not distinguish themselves from being conducted in the human mind or by pencil and paper.  
The 35 U.S.C. 101 rejection of the most recent filed claims are shown below in the office action.

                                    Response: 35 U.S.C.  § 103
13.    Examiner Response:
Applicant’s arguments, see pages 16-21, filed 4/27/22, with respect to the 35 U.S.C. 103 rejections have been fully considered.  The applicant’s arguments regarding the 103 rejections and particularly the generating limitation of the independent claims that states “generating, with the processor, a mesh of the first portion of the electrolyte contained within the control surface, said mesh comprising elements defining a discretized shape of the first portion of the electrolyte contained within the control surface” are persuasive.  The 35 U.S.C. 103 rejections of claims 1-15 have been withdrawn.

Claim Objections
 Claims 1, 15 and 16 are objected to because of the following informalities:  In claims
1, 15 and 16 the claim language of enclosing limitation states that the physical object or set of objects are being enclosed instead of the model of the object or set of objects.  For the purpose of examination, the examiner considers the enclosing to be virtual enclosing, where the model of the object or set of objects are being enclosed by a control surface.  Appropriate correction is required.

Prior Art Rejection
15.	There’s no prior art rejection for the claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of claim 16 states “A computer-implemented method for modelling an electrochemical process such that computation time needed to identify a set of operating conditions for the whole electrochemical process is reduced”.  The simulating limitation of claim 16 states “simulating, with the processor, the electrochemical process …”.  This limitation as written is an intended result, where it doesn’t provide a clear indication of the scope because it doesn’t provide any structural limits.  In MPEP 2173.05(g) it states “Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen.”.  The examiner recommends amending the claim language of the simulating limitation where the limitation is no longer written as an intended result of the preamble.


Claim Rejections - 35 USC § 101
17.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1 and 15-16
Regarding step 1, claims 1, 15 and 16 are directed towards a method, which is an eligible statutory category of inventions under 101.
Regarding step 2A, prong 1, claim 1 recites “generating, with a processor, a model of an object or set of objects in a container containing an electrolyte and counter electrodes, the container bounded by walls and the electrolyte bounded by the container walls, the counter electrodes and a meniscus”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “enclosing the object or the set of objects and a first portion of the electrolyte by a control surface generated by the processor, said control surface being surrounded by a second portion of the electrolyte”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating a mesh on the control surface, said mesh comprising elements defining a discretized shape of the control surface”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating, with the processor, a mesh on the object or set of objects, said mesh comprising elements defining a discretized shape of the object or set of objects”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating, with the processor, a mesh on the container walls, counter electrode surfaces and electrolyte meniscus, said mesh comprising elements defining a discretized shape of the container walls, counter electrode surfaces and electrolyte meniscus”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating, with the processor, a mesh of the first portion of the electrolyte contained within the control surface, said mesh comprising elements defining a discretized shape of the first portion of the electrolyte contained within the control surface”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating, with the processor, a mesh of the second portion of the electrolyte surrounding the control surface, said mesh comprising elements defining a discretized shape of the second portion of the electrolyte surrounding the control surface”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and determining, with the processor, approximate and/or analytical solutions of partial differential equations describing said electrochemical process in each element of the mesh on the control surface, the mesh on the object or set of objects and/or the mesh of the second portion of the electrolyte surrounding the control surface”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and determining, with the processor, approximate and/or analytical solutions of partial differential equations describing said electrochemical process in each element of the mesh on the control surface, the mesh on the object or set of objects and/or the mesh of the second portion of the electrolyte surrounding the control surface”.  This limitation also covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, claim 1 recites the additional element of a processor. The processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer system and database amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claims 12 and 13
Regarding claims 12 and 13, the claims recite a non-transitory computer readable storage medium comprising a computer program product for performing and storing executable instructions for the steps of claim 1.  The claims do not include a computer.  If a computer is added to the claims, the computer and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 15
Regarding step 2A, prong 1, claim 15 recites “modelling the electrochemical process to determine operating conditions for said process”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “and treating a surface of the body under said determined operating conditions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
The other limitations of the claim recite the same substantive limitations as claim 1 above and is rejected using the same teaching.
Regarding step 2A, prong 2, claim 15 recites the additional element of a processor. The processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer system and database amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 16
Claim 16 recites “simulating, with the processor, the electrochemical process and determining approximate and/or analytical solutions of partial differential equations describing said electrochemical process in each element of the mesh on the control surface, the mesh on the object or set of objects and/or the mesh of the second portion of the electrolyte surrounding the control surface”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
The other limitations of the claim recite the same substantive limitations as claim 1 above and is rejected using the same teaching.
Regarding step 2A, prong 2, claim 16 recites the additional element of a processor. The processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer system and database amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 2
Dependent claim 2 recites “incrementally translating and/or rotating the mesh on the control surface and the mesh of the first portion of the electrolyte contained within the control surface; generating, with the processor, an adapted mesh of the second portion of the electrolyte surrounding the translated and/or rotated control surface, said adapted mesh of the second portion of the electrolyte comprising elements defining a discretized shape of the second portion of the electrolyte surrounding the translated and/or rotated control surface; and determining, with the processor, approximate and/or analytical solutions of partial differential equations describing said electrochemical process in each element of the adapted mesh, of the mesh on the control surface, of the mesh on the object or set of objects and/or of the mesh of first portion of the electrolyte contained within the control surface”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 3
Dependent claim 3 recites “wherein the elements defining the discretised shape of the first portion of the electrolyte contained within the control surface and the elements defining the discretised shape of the second portion of the electrolyte surrounding the control surface correspond to finite elements”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 4
Dependent claim 4 recites “wherein the elements defining the discretised shape of the first portion of the electrolyte contained within the control surface correspond to boundary elements and wherein the elements defining the discretised shape of the second portion of the electrolyte surrounding the control surface correspond to finite elements”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. 
Claim 5
Dependent claim 5 recites “wherein the elements defining the discretised shape of the first portion of the electrolyte contained within the control surface correspond to finite elements and wherein the elements defining the discretised shape of the second portion of the electrolyte surrounding the control surface correspond to boundary elements”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 6
Dependent claim 6 recites “wherein the elements of the mesh on the control surface, the mesh on the object or set of objects and the mesh on the container walls, counter electrode surfaces and electrolyte meniscus comprise polygons”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7
Dependent claim 7 recites “wherein the number of elements of the mesh per volume unit of the discretized shape of the first portion of the electrolyte contained within the control surface exceeds the number of elements of the mesh per volume unit of the discretized shape of the second portion of the electrolyte surrounding the control surface”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8
Dependent claim 8 recites “wherein the volume enclosed by the control surface exceeds the volume of the object or the set of objects”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 9
Dependent claim 9 recites “wherein the electrochemical process is described by a vectorial electrical current density distribution in the container required for said surface treatment of the object or set of objects”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 10
Dependent claim 10 recites “wherein the partial differential equations comprise media characteristics of the electrolyte and/or boundary conditions at an electrolyte-electrode interface”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 11
Dependent claim 11 recites “wherein the partial differential equations comprise a Laplace, a Poisson, a Helmholtz, an Euler and/or a Navier-Stokes equation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 14
Dependent claim 14 recites “A data processing system programmed for carrying out the method according to claim 1”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claims 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147